DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 9,146,207 B2. This is a statutory double patenting rejection.
Application 17/506,622
US Patent 9,146,207 B2
Claim 1. An electronic device, comprising: a housing and a display defining an exterior of an electronic device and an interior of the electronic device; an integrated circuit (IC) within the electronic device and comprising a control element; and a moisture sensor comprising at least one of an inductive sensor and a capacitance sensor, the moisture sensor being coupled to or part of the IC and associated with the control element, the moisture sensor and the control element together being configured to sense moisture within the electronic device.
Claim 2. The electronic device of claim 1, further comprising a heating element coupled to the IC and configured to generate heat in response to moisture being sensed within the electronic device.
Claim 1. An electronic device, comprising: a housing and a display defining an exterior of an electronic device and an interior of the electronic device; an integrated circuit (IC) within the electronic device and comprising a control element; a moisture sensor comprising at least one of an inductive sensor and a capacitance sensor, the moisture sensor being coupled to or part of the IC and associated with the control element, the moisture sensor and the control element together being configured to sense moisture within the electronic device; and a heating element coupled to the IC and configured to generate heat in response to moisture being sensed within the electronic device.
Claim 3. The electronic device of claim 2, the heating element comprising one or more heating traces.
Claim 2. The electronic device of claim 1, the heating element comprising one or more heating traces.
Claim 4. The electronic device of claim 1, further comprising an oscillator configured to convey a clock signal to the moisture sensor and the control element.
Claim 3. The electronic device of claim 1, further comprising an oscillator configured to convey a clock signal to the moisture sensor and the control element.


Claim 5. The electronic device of claim 1, wherein the control element is programmable via a communications port of the IC.
Claim 4. The electronic device of claim 1, wherein the control element is programmable via a communications module of the IC.
Claim 6. The electronic device of claim 1, the moisture sensor comprising a capacitance sensor including a shield at least partially surrounding a sense element and separated from the sense element by an air gap.
Claim 5. The electronic device of claim 1, the moisture sensor comprising a capacitance sensor including a shield at least partially surrounding a sense element and separated from the sense element by an air gap.
Claim 7. The electronic device of claim 1, wherein the control element includes one or more logic circuits.
Claim 6. The electronic device of claim 1, wherein the control element includes one or more logic circuits.
Claim 8. The electronic device of claim 1, the moisture sensor comprising an inductive sensor including an inductive coil at least partially surrounding the IC and configured to receive a voltage pulse from the IC.
Claim 7. The electronic device of claim 1, the moisture sensor comprising an inductive sensor including an inductive coil at least partially surrounding the IC and configured to receive a voltage pulse from the IC.
Claim 9. The electronic device of claim 8, the IC configured to measure an electrical current response after conveying the voltage pulse to determine if moisture is present proximate the IC.
Claim 8. The electronic device of claim 7, the IC configured to measure an electrical current response after conveying the voltage pulse to determine if moisture is present proximate to the IC.
Claim 10. The electronic device of claim 8, further comprising a ball grid array (BGA) package including the inductive sensor.
Claim 9. The electronic device of claim 7, further comprising a ball grid array (BGA) package including the inductive sensor.
Claim 11. The electronic device of claim 1, further comprising at least one moisture- resistant element coating at least a portion of the moisture sensor.
Claim 10. The electronic device of claim 1, further comprising at least one moisture resistant element coating at least a portion of the moisture sensor.
Claim 12. A system, comprising: an integrated circuit (IC) comprising logic calibrated for determining an occurrence of a moisture event based on a received sensor signal; and at least one capacitance sensor coupled to the processing element (the integrated circuit (IC) is a/the processing element) and configured to convey the sensor signal to the logic, the sensor signal indicative of a measured dielectric constant proximate the capacitance sensor.
Claim 11. A system, comprising: an integrated circuit (IC) comprising logic calibrated for determining an occurrence of a moisture event based on a received sensor signal; at least one capacitance sensor coupled to the IC and configured to convey the received sensor signal to the logic, the received sensor signal indicative of a measured dielectric constant proximate to the at least one capacitance sensor; and a heating element associated with the IC.
Claim 13. The system of claim 12, the capacitance sensor internal to the IC and configured to detect moisture proximate the IC.
Claim 12. The system of claim 11, the at least one capacitance sensor being internal to the IC and configured to detect moisture proximate to the IC.
Claim 14. The system of claim 12, the capacitance sensor including a shield and a sense element external from and coupled to the IC.
Claim 13. The system of claim 11, the at least one capacitance sensor including a shield and a sense element external from and coupled to the IC.
Claim 15. The system of claim 14, the shield at least partially surrounding the sense element, wherein the capacitance sensor is configured to detect moisture within a gap separating the shield and the sense element.
Claim 14. The system of claim 13, the shield at least partially surrounding the sense element, wherein the at least one capacitance sensor is configured to detect moisture within an air gap separating the shield and the sense element.
Claim 16. The system of claim 14, wherein the shield is coupled to a ground voltage.
Claim 15. The system of claim 13, wherein the shield is coupled to a ground voltage.
Claim 17. The system of claim 12, the capacitance sensor configured to receive a clock signal from an oscillator.
Claim 16. The system of claim 11, the at least one capacitance sensor being configured to receive a clock signal from an oscillator.
Claim 18. A moisture sense system for use with an electronic device, comprising: an integrated circuit (IC); a moisture sensor having at least a portion thereof coupled to or part of the IC and comprising at least one of an inductive sensor and a capacitance sensor; a control element in communication with the moisture sensor and configured to receive a sensor signal from the moisture sensor and convey a control signal in response to a detected moisture event; and a heating element switchably coupled to a supply voltage and the control element and configured to generate heat in response to the detected moisture event.
Claim 17. A moisture sense system for use with an electronic device, comprising: an integrated circuit (IC); a moisture sensor having at least a portion thereof coupled to or part of the IC and comprising at least one of an inductive sensor and a capacitance sensor; a control element in communication with the moisture sensor and configured to receive a sensor signal from the moisture sensor and convey a control signal in response to a detected moisture event; and a heating element switchably coupled to a supply voltage and the control element and configured to generate heat in response to the detected moisture event.
Claim 19. The moisture sense system of claim 18, the moisture sensor comprising a capacitance sensor including a shield at least partially surrounding a sensor element and separated from the sensor element by a gap.
Claim 18. The moisture sense system of claim 17, the moisture sensor comprising a capacitance sensor including a shield at least partially surrounding a sensor element and separated from the sensor element by an air gap.
Claim 20. The moisture response system of claim 19, wherein the moisture sensor is configured to measure a dielectric constant within the gap.
Claim 19. The moisture sense system of claim 18, wherein the moisture sensor is configured to measure a dielectric constant within the air gap.


Claim Objections
Claim 12 recites the limitation " the processing element " in line 4.  There is insufficient antecedent basis for this limitation in the claim, however with respect to the limitations of the claim and understanding of the specification, the examiner believes the processing element is the integrated circuit (IC), therefore Claim 12 is being objected to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 11-17, are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 8,063,765), herein referred to as Johnson, in view of Abraham et al. (US 8,698,641), herein referred to as Abraham.
Regarding claim 1: Johnson discloses an electronic device comprising a housing (item 12, figure 1) and a display (item 14, figure 1) defining an exterior of an electronic device (item 10, figure 1) and an interior of the electronic device (item 10, figure 1); an integrated circuit (IC) within the electronic device (item 12, figure 1) and comprising a control element (col. 5, lines 29-37); and a moisture sensor (item 38, figure 3a) being coupled to or part of the IC and associated with the control element (col. 5, lines 29-37), the moisture sensor (item 38, figure 3a) and the control element (col. 5, lines 29-37) together being configured to sense moisture within the electronic device (col. 7, lines 5-22). 
Johnson does not disclose the moisture sensor comprising at least one of an inductive sensor and a capacitance sensor as claimed. 
However, Abraham disclose body discriminating sensor comprising the moisture sensor comprising at least one of an inductive sensor and a capacitance sensor (col. 13, lines 28-31, and col. 14, lines 64-67, and col. 15, lines 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moisture sensor of the electronic device as taught by Johnson to include the moisture sensor comprising both an inductive and capacitance sensor for the purpose of providing dual detection capabilities which advantageously provides the electronic device with increased moisture sensing capability. 
Regarding claims 4/17: Johnson in view of Abraham discloses an oscillator configured to convey a clock signal to the moisture sensor and the control element (col. 10, lines 55-62 - Johnson).
Regarding claim 5: Johnson in view of Abraham discloses wherein the control element is programmable via a communications module of the IC as shown in figure 2 of Johnson.
Regarding claim 6: Johnson in view of Abraham disclose the capacitance sensor including a shield at least partially surrounding a sense element and separated from the sense element by an air gap (col. 15, lines 17-30 - Abraham).
Regarding claim 7: Johnson in view of Abraham discloses wherein the control element includes one or more logic circuits as shown in fig. 2 of Johnson.
Regarding claim 8: Johnson in view of Abraham disclose the inductive sensor including an inductive coil at least partially surrounding the IC and configured to receive a voltage pulse from the IC (fig. 11, col. 13, lines 17-21 - Abraham).
Regarding claim 9: Johnson in view of Abraham discloses the IC configured to measure an electrical current response after conveying the voltage pulse to determine if moisture is present proximate to the IC (col. 13, lines 42-56 - Abraham).
Regarding claim 11: Johnson in view of Abraham discloses at least one moisture-resistant element coating at least a portion of the moisture sensor (col. 9, lines 57-59 - Johnson).
Regarding claim 12: see the rejection of claim 1 with respect to Johnson in view of Abraham.
Regarding claims 13-15: Johnson in view of Abraham disclose the capacitance sensor (item 310, figure 14 – Abraham) internal to the IC and configured to detect moisture proximate to the IC (item 322, figure 14 – Abraham), the capacitance sensor (item 310, figure 14 - Abraham) including a shield and a sense element external from and coupled to the IC (item 322, figure 14 - Abraham), and the shield at least partially surrounding the sense element, wherein the capacitance sensor (item 310, figure 14 - Abraham) is configured to detect moisture within an air gap separating the shield and the sense element (col. 15, lines 17-30 - Abraham).
Regarding claim 16: Johnson in view of Abraham inherently disclose wherein the shield is coupled to a ground voltage (col. 15, lines 31-35 - Abraham).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Abraham and further in view of Ripamonti et al. (US 2007/0062027).
Regarding claim 10: Johnson in view of Abraham do not disclose a ball grid array (BGA) package including the inductive sensor. However, the use of the ball grid array (BGA) is old and well known in the art as taught by Ripamonti et al. (paragraph 0073). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ripamonti et al. in the system of the combination in order to extend the use of the device which is an advantage.
Conclusion
Examiner’s Note: The claims in which rejections were not made, are not considered as allowed in view of the statutory double patenting rejections made against claims 1-20. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to methods, devices, and systems for sensing exposure of electronic devices to moisture and for responding to exposure of electronic devices to moisture, and to electronic devices that employ such a method and/or system..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858